Citation Nr: 1539789	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for claimed arthritis of the right knee, hips, and left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969 including in the Republic of Vietnam.  He had additional service in the National Guard. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the RO. 

The Veteran testified from the RO by way of videoconference technology at a hearing with a Veterans Law Judge (VLJ) in December 2009.  

The Board remanded these matters for additional development in February 2010, June 2012 and July 2014.

In July 2015, the Board sent the Veteran a letter, indicating that the VLJ who conducted his December 2009 hearing had retired from the Board.  The letter offered the Veteran an additional hearing.  As there has been no response to this letter, the Board will proceed with further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed arthritis of his right knee, left shoulder, and bilateral hips due to his service. 

At his December 2009 hearing, the Veteran testified that he believed that these conditions were related to heavy lifting and other physical activities performed during active service and in the National Guard.

The Veteran was afforded a VA examination in September 2010 with a December 2011 addendum provided to the report.  The examiner determined that the Veteran did not have arthritis of the right knee, left shoulder or hips and that his pain in these areas was not related to his service.  In its June 2012 remand, the Board determined that the examiner's opinion was inadequate because it appeared to misstate or overlook some facts. 

Another examination was conducted in June 2012.  It was determined by x-ray study that the Veteran did not have arthritis in his right knee, left shoulder or hips. He was diagnosed as having right knee and bilateral hip arthralgias and left shoulder strain. 

The examiner opined that the Veteran's pain in these areas was unrelated to his service because there was no evidence of treatment for any of these conditions in his service treatment records. 

This rationale, however, is insufficient because it does not address the Veteran's contention that the physical strain placed on his joints during service caused him to develop pain in his right knee, left shoulder, and hips after service. 

To the extent that the Veteran has been granted service connection for degenerative joint disease of the lumbar spine, the Board noted in its June 2012 remand that there was some evidence that the Veteran's hip pain was related to his back disorder. 

The Board remanded for an additional opinion in July 2014.  In October 2014, a VA examiner reviewed the evidence of record and opined that the Veteran's disabilities were less likely related to service as there was no record of in-service treatment.  The examiner noted that the previous two VA examinations had similar opinions with rationale.  The examiner went on to indicate that without any evidence of the claimed conditions' etiologies and the causation of the (service-connected) lumbar spine condition, it would be mere speculation to attribute his right knee, bilateral hip and left shoulder disabilities to the service-connected back disability; also indicating that finding aggravation of the claimed disabilities would be mere speculation as well.

Unfortunately, the examiner chose to reiterate the prior opinions of record rather than make an independent finding and offer additional rationale.  Additionally, because the lumbar spine condition is service connected, VA has adjudicated and found that such disability is related to service.  Thus, the examiner's comment that there was no evidence concerning the etiology of the Veteran's lumbar spine condition is patently false.  The Board is therefore compelled to remand once again for a medical opinion concerning the Veteran's claimed conditions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to obtain a medical opinion concerning the likely etiology of the claimed right knee, left shoulder, and bilateral hip pain (most recently diagnosed as right knee and bilateral hip arthralgias and left shoulder strain). 

After reviewing the entire record, a VA health care professional (a different examiner than in October 2014) should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that any of the current right knee or hip arthralgias or left shoulder strain had its clinical onset during service or otherwise was due to an injury or other event such as heavy lifting or other physical activity described by the Veteran as happening during service.  

The medical reviewer should provide an opinion concerning whether it is at least as likely as not that the right knee or hip arthralgias or left shoulder strain was caused or aggravated by the now service-connected degenerative joint disease of the lumbar spine.

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the disability before the onset of aggravation.  
 
2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit should on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


